Citation Nr: 1712870	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  15-44 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis for accrued benefits or substitution purposes.

2.  Entitlement to service connection for congestive heart failure for accrued benefits or substitution purposes.

3.  Entitlement to service connection for dementia for accrued benefits or substitution purposes.

4.  Entitlement to special monthly compensation based on the Veteran's need for the regular aid and attendance of another person or housebound status, for accrued benefits or substitution purposes.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1951 to July 1954.  He was awarded two bronze stars for his combat service during the Korea war.  The Veteran died in April 2015; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in September 2014 and June 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

While the Board sincerely regrets the delay, remand is necessary in order to comply with VA policy.  

In May 2015, the appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and/or Accrued Benefits.  Subsequently, in the June 2015 rating decision, service connection for the cause of the Veteran's death was granted but service connection for pulmonary fibrosis, congestive heart failure, and dementia were denied for accrued benefits purposes.  

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, an eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.  Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Therefore, the claim for accrued benefits will be viewed as a continuation of the claim pending at the time of the claimant's death, and the individual substituting for the deceased claimant may submit additional evidence in support of the claim.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death, two requirement that were met in the present appeal. 


In Reliford v. McDonald, 27 Vet. App. 297 (2015), the Court held that the Board violated its own procedure established in a policy letter when it failed to notify an appellant of her right to waive her opportunity to be substituted.  In essence, the Court noted that VA had established a policy for substitution versus proceeding on an accrued benefits basis.

In the present case, the Board construes the appellant's May 2015 VA Form 21-534, Application for DIC, Death Pension, and/or Accrued Benefits as possibly an inferred request to substitute as the claimant in the Veteran's claims.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 38 C.F.R. § 20.101(a).  The AOJ has not determined whether the appellant was seeking substitution or accrued benefits.  

On remand, the AOJ should contact the appellant and request clarification as to whether she is pursuing these claims currently as a substitute claimant or for accrued benefits purposes.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).

Once the appellant clarifies whether she wishes to proceed with the claims for accrued benefits purposes or for substitution purposes, the AOJ should take appropriate action to include notice of the substantive law and regulations and adjudication of the claims in a decision.  If the appellant wishes to be a substitute claimant, the AOJ shall decide the question of substitution in a decision or decisional letter.  The appellant must be notified of all decisions and appellate rights.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request clarification as to whether she is pursuing the claims on appeal as a substitute claimant or for accrued benefits purposes. 

2.  Once the appellant clarifies whether she wishes to proceed with the claims for accrued benefits purposes or for substitution purposes, take appropriate action with respect to VA's duty to notify and assist to include notice of the substantive law and regulations and conduct any appropriate development. 

3.  If the appellant wishes to be a substitute claimant, the AOJ should formally determine whether she qualifies as a substitute claimant, and documentation of this determination must be associated with the electronic claims file.  The appellant must be notified of this decision and of her appellate rights.

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the appellant's claims for benefits, to include a summary of the evidence considered.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




